United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                    May 14, 2007

                                       Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-1559
                                                Appeal from the United States District
UNITED STATES OF AMERICA,                       Court for the Northern District of
    Plaintiff-Appellee,                         Illinois, Eastern Division.

      v.                                        No. 03 CR 1200

JACEK RADZISZEWSKI,                             Wayne R. Andersen,
    Defendant-Appellant.                        Judge.




                                     ORDER

       Counsel for Radziszewski and Radziszewski, acting pro se, filed petitions for
rehearing on March 22, 2007 and March 30, 2007, alleging error in the district
court’s restitution calculation. In its answer to the petitions for rehearing, the
United States concedes that the district court’s restitution order should be vacated
because it likely included attorney’s fees—a consequential damage that should be
excluded from restitution calculations. See United States v. Shepard, 269 F.3d 884,
887 (7th Cir. 2001); United States v. Arvanitis, 902 F.2d 489, 497 (7th Cir. 1990). In
light of the government’s concession, we amend the slip opinion issued in the above-
entitled case on January 24, 2007, as follows:

      On page 2, we replace the second line with the following: “Accordingly, we
      affirm Radziszewski’s conviction, but remand for a redetermination of the
      restitution amount.”
No. 06-1559                                                                        Page 2


      On page 10, we add the following footnote to the paragraph that currently
      ends with “was not clearly erroneous.”:

              Although any error in the district court’s actual loss calculation
              is harmless with respect to the defendant’s sentence, the
              calculation’s effect on the court’s restitution order cannot be
              ignored. Consistent with its actual loss calculation, the district
              court ordered the defendant to make restitution in the amount of
              $115,979. As we have already stated, that figure included
              attorney’s fees, which should not be incorporated into restitution
              calculations. See United States v. Shepard, 269 F.3d 884, 887
              (7th Cir. 2001); United States v. Arvanitis, 902 F.2d 489, 497
              (7th Cir. 1990). The government concedes that it was error to
              include attorney’s fees in the restitution calculation and that we
              should vacate the district court’s restitution order. We agree,
              and we therefore vacate the district court’s restitution order,
              remand for a redetermination of restitution, and instruct the
              district court to omit attorney’s fees from its new restitution
              calculation.

      On page 12, we replace the final sentence of the opinion with the
      following: “For the reasons set forth above, we A FFIRM Radziszewski’s
      conviction. Because, however, the district court’s restitution amount
      included attorney’s fees, we vacate the district court’s restitution order
      of $115,979, and remand for a redetermination of the restitution
      amount.”

       The clerk is directed to issue a corrected judgment. In all other
respects, the members of the original panel have voted to DENY the petitions
for rehearing.

      Accordingly, the petitions for rehearing are DENIED.